Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	          DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejection to Claims 1-20 for non-statutory double patenting is withdrawn in light of the Terminal Disclaimer filed and approved on 2/26/21. 

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (POLIDOR, Pub. No:  US 2011-0001973; HAIDER, Pub. No:  US 2019-0290297; HALL, Pub. No: US 2017-0339400; GEISSLER, Pub. No: US 2019-0206072) does not teach nor suggest in detail the limitations: 
“An optical imaging system for imaging a target during a medical procedure, the system comprising: a first camera for capturing a first image of the target; a second wide-field camera; at least one path folding mirror disposed in an optical path between the target and a lens of the second camera, the second camera configured to capture a second image of the target that is reflected by the at least one path folding mirror to the lens of the second camera; and a processing unit for receiving the first image and the second image, the processing unit being configured to: apply an  and combine the transformed image with the other one of the images to produce a stereoscopic image of the target”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record POLIDOR does not teach or suggest in detail an optical imaging system for imaging a target during a medical procedure that includes at least two cameras whereby the second camera is a wide-field camera.  The prior art is silent as to a path folding mirror disposed in an optical path between the target and a lens of the second camera, the second camera configured to capture a second image of the target that is reflected by the at least one path folding mirror to the lens of the second camera.  Finally, the prior art does not teach that the second image is captured by a second camera different from the first camera as amended by the Applicant (See [Abstract] and paragraphs [0017] [0020-0021] [0033] of Applicant’s specification of the Continuation Application 16/384,075 for the enabling portions given priority of 4/15/19).  
POLIDOR only teaches a generic optical imaging system that includes a single camera for capturing a plurality of images.  The prior art also teaches a path folding mirror disposed in an optical path between a target object and a lens, receiving the first and second images, applying an image transform to one of the first or second image, combining the transformed image with the other one of the images to produce a stereoscopic image of the target.  The closest NPL KELLER (KELLER, “Co-operation between different pathways during integration of a membrane protein”, 2012) discusses  camera.
Whereas, as stated above, Applicant’s claimed invention claims an optical imaging system for imaging a target during a medical procedure that includes at least two cameras whereby the second camera is a wide-field camera.  The claimed invention also recites a path folding mirror disposed in an optical path between the target and a lens of the second camera, the second camera configured to capture a second image of the target that is reflected by the at least one path folding mirror to the lens of the second camera.  Finally, the claimed invention includes that the second image is captured by a second camera different from the first camera. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 1-20 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481